         Case 1:20-cv-00558-VEC Document 20 Filed 03/13/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


TULSI GABBARD and TULSI NOW, INC.,

                          Plaintiffs,

               v.                                          Civil Action No. 20-cv-558

HILLARY RODHAM CLINTON,                                    ORAL ARGUMENT REQUESTED

                          Defendant.


         NOTICE OF DEFENDANT HILLARY RODHAM CLINTON’S
   MOTION TO DISMISS THE COMPLAINT FOR FAILURE TO STATE A CLAIM

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, declaration,

and exhibits, Defendant Hillary Rodham Clinton, by and through the undersigned counsel, will

move this Court, before the Honorable Valerie Caproni, United States District Judge, in Courtroom

443 at the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY 10007, on such day

and at such time designated by the Court, for an Order dismissing the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can

be granted.



                                                            Respectfully submitted,

                                                            s/ David E. Kendall
                                                            David E. Kendall (Bar No. DK8983)
                                                            Katherine M. Turner (pro hac vice)
                                                            Amy Mason Saharia (pro hac vice)
                                                            Gloria K. Maier (pro hac vice)

                                                            WILLIAMS & CONNOLLY LLP
                                                            725 Twelfth Street N.W.
                                                            Washington, DC 20005
        Case 1:20-cv-00558-VEC Document 20 Filed 03/13/20 Page 2 of 3



                                               650 Fifth Avenue
                                               Suite 1500
                                               New York, NY 10019
                                               Tel: (202) 434-5000
                                               Fax: (202) 434-5029
                                               dkendall@wc.com

                                               Attorneys for Hillary Rodham
                                               Clinton
Dated: March 13, 2020




                                      2
         Case 1:20-cv-00558-VEC Document 20 Filed 03/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, I caused to be filed electronically the foregoing

Notice Of Defendant Hillary Rodham Clinton’s Motion To Dismiss The Complaint For Failure To

State A Claim with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to all counsel of record in this matter who are on the CM/ECF system.

                                                                   s/ David E. Kendall
                                                                   David E. Kendall




                                                3
